Citation Nr: 1713041	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-18 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to March 1993.  He died in September 2016.  His surviving spouse has been properly substituted as the appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in December 2016, when it was remanded by another Veterans Law Judge (VLJ) to schedule a Board hearing.  The matter has been reassigned to the undersigned.

(The December 2016 Board decision also remanded several matters for issuance of a Statement of the Case (SOC).  An SOC has not yet been issued (nor an appeal in those matters perfected).  Therefore, the Board does not have jurisdiction over those matters.)  


FINDING OF FACT

In an April 2017, VA Form 21-4138, Statement in Support of Claim, the appellant withdrew (in writing) her appeal seeking service connection for the Veteran's bilateral hearing loss; there are no questions of fact or law remaining before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In writing (on an April 2017, VA Form 21-4138), the appellant withdrew her appeal seeking service connection for the Veteran's bilateral hearing loss.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.



ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


